



GUARANTY
This GUARANTY (the “Guaranty”) is made and entered into as of July 25, 2016, by
and among COMSTOCK MINING INC., a Nevada corporation (“CMI”), COMSTOCK MINING
LLC, a Nevada limited liability company and wholly-owned subsidiary of CMI
(“CML”), COMSTOCK REAL ESTATE INC., a Nevada corporation and wholly-owned
subsidiary of CMI (“CRE” and together with CMI and CML, the “Guarantors”), and
GF COMSTOCK 1 LP, a Delaware limited partnership (“Lender”).
RECITALS
Comstock Industrial LLC, a Nevada limited liability company and wholly-owned
subsidiary of CMI (“Borrower”) and Lender are parties to that certain Loan
Agreement, dated as of July 25, 2016 (the “Loan Agreement”) providing for
Borrower to obtain a loan (the “Loan”) from Lender in the original principal
amount of $3,250,000 for the purpose of acquiring certain real property.
It is a condition of the consummation of the transactions contemplated by the
Loan Agreement that the Guarantors enter into and deliver this Guaranty.
The transactions contemplated by the Loan Agreement are beneficial to the
Guarantors and it is in consideration for such benefits that the Guarantors
agree to enter into this Guaranty.
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:
Defined terms used herein shall have the meaning set forth in the Loan Agreement
if not defined herein.
ARTICLE I
GUARANTEE
Section 1.1. The Guarantee. The Guarantors hereby jointly and severally
guarantee as a primary obligor and not as a surety to Lender the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
the principal of and interest (including any interest, fees, costs or charges
that would accrue but for the provisions of the United States Federal Bankruptcy
Code of 1978, as amended or supplemented from time to time (the “Bankruptcy
Code”) after any bankruptcy or insolvency petition under the Bankruptcy Code) on
the Loan from time to time owing to Lender by Borrower or otherwise owing under
the Loan Agreement, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if
Borrower shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same, upon notice, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in


1



--------------------------------------------------------------------------------





accordance with the terms of such extension or renewal. Subject to Section 1.3,
the obligations of the Guarantors under this Section 1.1 shall terminate when
all Guaranteed Obligations have been paid in full.
Section 1.2. Obligations Unconditional. The obligations of the Guarantors under
Section 1.1 are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of Borrower under the Loan Agreement or any other Loan
Document, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or Guarantor (except for payment in full). Without limiting the
generality of the foregoing, the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder, which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:
(i) at any time or from time to time, upon notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
(ii) any of the acts mentioned in any of the provisions of the Loan Agreement or
any other Loan Document shall be done or omitted;
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Agreement or any other Loan Document shall be amended or waived
in any respect or any other guarantee of any of the Guaranteed Obligations or
any security therefore shall be released or exchanged in whole or in part or
otherwise dealt with;
(iv) any other Guarantor shall be released; or
(v) any other Person shall become a guarantor of the Guaranteed Obligations.
To the fullest extent permitted by applicable law, the Guarantors hereby
expressly waive diligence, presentment, demand of payment, protest and any
requirement that Lender thereof exhaust any right, power or remedy or proceed
against Borrower under the Loan Agreement or any other Loan Document, or against
any other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations. To the fullest extent permitted by applicable law, the
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by Lender upon this guarantee or acceptance of this guarantee,
and the Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guaranty, and
all dealings between Borrower and Lender, shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guaranty. This
Guaranty shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Lender, and the obligations and liabilities of the Guarantors hereunder shall
not be conditioned or contingent


2



--------------------------------------------------------------------------------





upon the pursuit by Lender or any other Person at any time of any right or
remedy against Borrower or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefore or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of Lender, and
its successors and assigns.
Section 1.3. Reinstatement. The obligations of the Guarantors under this
Guaranty shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise. The Guarantors jointly and severally agree that
they will indemnify Lender on demand for all reasonable costs and expenses
(including reasonable fees of counsel) incurred by Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law, other than any costs or expenses resulting from the
gross negligence or bad faith of Lender.
Section 1.4. Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the obligations of Borrower
under the Loan Agreement it shall not exercise any right or remedy arising by
reason of any performance by it of its guarantee in Section 1.1, whether by
subrogation or otherwise, against Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
The payment of any amounts due with respect to any indebtedness of Borrower or
any other Guarantor now or hereafter owing to any Guarantor by reason of any
payment by such Guarantor under this Guaranty is hereby subordinated to the
prior indefeasible payment in full in cash of the Guaranteed Obligations. Each
Guarantor agrees that it will not demand, sue for or otherwise attempt to
collect any such indebtedness of Borrower to such Guarantor until the Guaranteed
Obligations shall have been indefeasibly paid in full in cash.
Section 1.5. Acceleration. The Guarantors jointly and severally agree that, as
between the Guarantors and Lender, the obligations of Borrower under the Loan
Agreement may be declared to be forthwith due and payable as provided in Article
8 of the Loan Agreement (and shall be deemed to have become automatically due
and payable in the circumstances provided therein) for purposes of Section 1.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 1.1.
Section 1.6. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Guaranty constitutes an instrument for
the payment of money, and consents and agrees that Lender, at its sole option,
in the event of a dispute by such Guarantor in the payment


3



--------------------------------------------------------------------------------





of any moneys due hereunder, shall have the right to bring a motion-action or
other like proceeding or action under applicable Nevada law.


Section 1.7. Continuing Guarantee. The guarantee in this Guaranty is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.
Section 1.8. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 1.1 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors on account of the amount of
its liability under Section 1.1, then, notwithstanding any other provision to
the contrary, the amount of such liability shall, without any further action by
such Guarantor, Lender or any other Person, be automatically limited and reduced
to the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.
Section 1.9. Limitation on Guaranty Amount. The obligations of the Guarantor
hereunder shall be limited to an aggregate amount that is equal to the largest
amount that would not render the obligations of the Guarantor hereunder subject
to avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provisions of applicable law.
Section 1.10. Additional Guarantors. Upon Borrower creating or acquiring any
subsidiary after the date hereof, each such subsidiary shall become a Guarantor
by executing a counterpart signature page to this Agreement. At such time,
Borrower shall revise Schedule A accordingly and such subsidiary shall have the
rights and obligations of a Guarantor hereunder.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS
Each Guarantor hereby severally, and not jointly, represents and warrants to
Lender, as of the date hereof as follows:
Section 2.1. Organization; Authorization; Enforceability. Such Guarantor is duly
organized, validly existing and in good standing under the laws of the State of
Nevada and has all requisite power and authority to own, lease and operate its
properties and assets and to carry on its business as it is now being conducted
and as currently proposed to be conducted. Such Guarantor has all the necessary
power and authority to execute, deliver and perform its obligations under this
Guaranty and has taken all action necessary to authorize the execution, delivery
and performance by it of this Guaranty and to consummate the transactions
contemplated hereby and in the Loan Agreement. No other proceedings on the part
of such Guarantor are necessary for such authorization, execution, delivery and
consummation. Such Guarantor has duly executed and delivered this Guaranty. The
execution, delivery and performance of the transactions contemplated by this
Guaranty and compliance with their provisions by the such Guarantor will not
violate any provision of law and


4



--------------------------------------------------------------------------------





will not conflict with or result in any breach of any of the terms, conditions
or provisions of, or constitute a default under, or require a consent or waiver
under, the governing and/or organizational documents of the Guarantor, or any
indenture, lease, agreement or other instrument to which the Guarantor is a
party or by which it or any of its properties is bound. This Guaranty
constitutes a legal, valid and binding obligation of such Guarantor, except to
the extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and to general equitable principles.
ARTICLE III
COVENANTS
Section 3.1. Covenants. Each Guarantor covenants and agrees not to take any
action that would cause Borrower to take any action prohibited by the covenants
set forth in Article 5 of the Loan Agreement.
ARTICLE IV
MISCELLANEOUS
Section 4.1. Termination. This Guaranty shall terminate upon the satisfaction in
full by Borrower or the Guarantors of all of the Guaranteed Obligations.
Section 4.2. Governing Law. This Agreement shall be governed by, interpreted
under, and construed in accordance with the laws of the state where the Property
is located (without giving effect to rules regarding conflict of laws)..
Section 4.3. Modifications and Amendments. No amendment, modification or
termination of this Guaranty shall be binding unless executed in writing by each
Guarantor and Lender.
Section 4.4. Waivers and Extensions. Lender may waive any condition, right,
breach or default under this Guaranty, provided that such waiver will not be
effective against Lender unless it is in writing, is signed by Lender, and
specifically refers to this Guaranty. Waivers may be made in advance or after
the right waived has arisen or the breach or default waived has occurred. Any
waiver may be conditional. No waiver of any breach of any agreement or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof nor of any other agreement or provision herein contained. No waiver or
extension of time for performance of any obligations or acts shall be deemed a
waiver or extension of the time for performance of any other obligations or
acts.
Section 4.5. Severability. This Guaranty shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Guaranty or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Guaranty a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.


5



--------------------------------------------------------------------------------





Section 4.6. Counterparts. This Guaranty may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any signature page delivered by
facsimile or .pdf or other electronic means shall be binding to the same extent
as an original signature page, with regard to any agreement subject to the terms
hereof or any amendment thereto. Any party who delivers such a signature page
agrees to later deliver an original counterpart to any party which requests it.
Section 4.7. Further Assurances. As between the Guarantors and Lender, each
party hereto, upon the request of any other party hereto, shall do all such
further acts and execute, acknowledge and deliver all such further instruments
and documents as may be necessary or desirable to carry out the transactions
contemplated by this Guaranty.
Section 4.8. Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if sent by (a) hand delivery, with proof of attempted delivery,
(b) certified or registered United States mail, return receipt requested,
postage prepaid, or (c) expedited prepaid delivery service, either commercial or
United States Postal Service, with proof of attempted delivery, addressed to the
parties as follows:
If to Lender:
GF Comstock 1 LP
c/o Withers Bergman LLP
430 Park Avenue, 10th Floor
New York, New York 10022-3505
Attention: Clyde W. Tinnen

If to the Guarantors:
Comstock Mining Inc.
1200 American Flat Road, P.O. Box 1118
Virginia City, Nevada 89440
Attention: Corrado DeGasperis

A party receiving a notice which does not comply with the technical requirements
for notice under this Section 4.8 may elect to waive any deficiencies and treat
the notice as having been properly given. A notice shall be deemed to have been
given: (a) in the case of hand delivery, at the time of delivery; (b) in the
case of registered or certified mail, when delivered or the first attempted
delivery on a Business Day; or (c) in the case of expedited prepaid delivery,
upon the first attempted delivery on a Business Day. Communications between
Borrower and Lender as to routine servicing matters, including any consents
granted by Lender, may be made by email provided that the recipient acknowledges
having received such email (with an automatic “read receipt” not constituting
acknowledgment of an email for purposes hereof). Notice for any party may be
given by its respective counsel. Borrower acknowledges and agrees that the
failure to provide a courtesy copy of any notice herein shall not void the
effectiveness of such notice to Borrower.
[Signature on the following page]








6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
LENDER:
GF COMSTOCK 1 LP

By: /s/ John Clark Gillam    
Name: John Clark Gillam    
Title: Co-Manager    
By: /s/ Daniel Freuman    
Name: Daniel Freuman    
Title: Co-Manager    
GUARANTORS:
COMSTOCK MINING INC.
By:
/s/ Corrado DeGasperis    
Name: Corrado DeGasperis    
Title:    CEO and President



COMSTOCK MINING LLC
By:
/s/ Corrado DeGasperis    
Name: Corrado DeGasperis    
Title:    Manager

[Signature page to Guaranty]


    

--------------------------------------------------------------------------------





COMSTOCK REAL ESTATE INC.
By:
By:    /s/ Corrado DeGasperis    
Name: Corrado DeGasperis    
Title:    President







[Signature page to Guaranty]


    

--------------------------------------------------------------------------------





Schedule A
Guarantors
Comstock Mining Inc.
Comstock Mining LLC
Comstock Real Estate Inc.








    